DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 12/20/19. Claims 1-30 are presented for examination and have been considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “modified JTAG cells include serial and parallel inputs and outputs and at least a couple of extra latches inserted between the parallel inputs and outputs to load first a memory page before reading a subsequent memory page from a sub array” (e.g. see claim 4) and the “said scan-chain structure comprises a data buffer configured for including at least a memory data page at a time while a second data page is read from the memory array” (e.g. claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Objections
Claim 7 is objected to because of the following informalities:  As per claim 7,   the “one-hundred-and-sixty-eight (128) Bits” should be  one-hundred-and-sixty-eight (168) Bits. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10-12, 15, 21-24 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alzheimer et al (US 2018/0012636 A1).
Claim 1: Alzheimer et al disclose a memory device with an improved sensing structure and including: a memory array (e.g. item 130, fig. 1) comprising a plurality of sub-arrays of memory cells and structured in memory blocks (e.g. [0016]); sense amplifiers (e.g. items 206, fig. 2) coupled to the memory cells; modified JTAG cells (e.g. items 213 & 231, fig. 2) coupled in parallel to the outputs of the sense amplifiers (e.g. see parallel structure of items 207 & 231 to items 206, fig. 2) and serially interconnected in a scan-chain structure thus integrating a JTAG structure and the sense amplifiers (e.g. [0017], [0036], [0050]-[0052]).  

As per claim 12, the claimed features are rejected similarly to claim 1 above.

Claim 4: Alzheimer et al disclose the memory device of claim 1 wherein said modified JTAG cells include serial and parallel inputs and outputs (e.g. fig. 2A) and at least a couple of extra latches (e.g. item 213, fig. 2A) inserted between the parallel inputs and outputs to load first a memory page before reading a subsequent memory page from a sub array (e.g. [0017], [0036], [0050]-[0052]).  

As per claims 15 and 30, the claimed features are rejected similarly to claim 4 above.

Claim 10: Alzheimer et al disclose the memory device of claim 1 wherein the memory array includes non-volatile memory cells (e.g. [0022]).  

As per claim 21, the claimed features are rejected similarly to claim 10 above.

Claim 11: Alzheimer et al disclose the memory device of claim 1 wherein the sense amplifiers of the memory array are connected to a SoC structure in a Direct Memory Access configuration through said scan-chain structure (e.g. see fig. 1).

As per claim 21, the claimed features are rejected similarly to claim 10 above.

As per claim 23, the claimed features are rejected similarly to claim 1 and 11 above.

Claim 24: Alzheimer et al disclose the integrated semiconductor device of claim 23 wherein said array includes non-volatile memory cells (e.g. [0022]) and is connected to the SoC structure in a Direct Memory Access configuration (e.g. see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 13, 14, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Alzheimer et al (US 2018/0012636 A1) as applied to claim 1 above, and further in view of Kim et al (US2014/0022836 A1).
Claim 2: Alzheimer et al teach the memory device of claim 1 wherein scan-chain structures associated to each sub array are interconnected to form a unique chain (e.g. [0036], [0040]-[0042] [0050]-[0052]) but not  as a boundary scan register . However, such a technique was known in the art, before the effective filling date of the claimed invention, as disclosed by Kim et al (e.g. [0143], fig. 23). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Alzheimer et al with the one taught by Kim et al in order to perform test the interconnects of the memory device.
 


Claim 3: Alzheimer et al and Kim teach the memory device of claim 2 wherein said boundary scan register comprises a testing structure to test interconnections of the sense amplifiers (e.g. [0125] – Kim et al). 

As per claims 14 and 26, the claimed features are rejected similarly to claim 3 above.
 
Claims 5, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alzheimer et al (US 2018/0012636 A1) as applied to claim 1 above, and further in view of Ohara (US2005/0093568 A1).
Claim 5: Alzheimer et al teach the memory device of claim 1 but fail to teach that said scan-chain structure comprises a data buffer configured for including at least a memory data page at a time while a second data page is read from the memory array.  However, such a design configuration was known in the art, before the effective filing date of the claimed invention, as disclosed by Ohara (e.g. [0085]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Alzheimer et al with the one taught by Ohara in order to decrease test time (e.g. [0012]- Ohara).

As per claims 16 and 27, the claimed features are rejected similarly to claim 5 above.

Claims 6-9, 17-20, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Alzheimer et al and Ohara as applied to claim 5 above, and further in view of Park et al (US2016/0027485 A1).
Claim 6: Alzheimer et al and Ohara teach the memory device of claim 5 but fail to teach that said data page includes at least N data cells, M address cells and R ECC cells. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Ohara (e.g. [0206]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Alzheimer et al and Ohara with the one taught by Park et al in order to store data and retrieve data correctly.

As per claims 17 and 28, the claimed features are rejected similarly to claim 6 above.

Claim 7: Alzheimer et al, Ohara and Park et al teach the memory device of claim 6 but fail to teach that said data page includes at least one-hundred-and-sixty-eight (128) Bits.  However, such a modification would have been within the general knowledge of an artisan in the art, before the effective filing date of claimed invention, because it would have involved adjusting the number of data in the teaching of Alzheimer et al, Ohara and Park et al according to the size of the information to be transmitted.

As per claims 18 and 29, the claimed features are rejected similarly to claim 7 above.

 Alzheimer et al and Ohara teach the memory device of claim 1 but fail to teach that the output of a generic sub-array is configured to combine N data cells, M address cells and R ECC cells.  However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Ohara (e.g. [0206]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Alzheimer et al and Ohara with the one taught by Park et al in order to store data and retrieve data correctly.

As per claim 19, the claimed features are rejected similarly to claim 8 above.

Claim 9: Alzheimer et al, Ohara and Park et al teach the memory device of claim 8 but fail to teach that N + M + R is at least 168 Bits.  However, such a modification would have been within the general knowledge of an artisan in the art, before the effective filing date of claimed invention, because it would have involved adjusting the number of data in the teaching of Alzheimer et al, Ohara and Park et al according to the size of the information to be transmitted.

As per claim 20, the claimed features are rejected similarly to claim 9 above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        08/24/21